DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0022]: as shown in FIG. 3, an object image 200 includes an object 210 and a background 220. The object background 220 is pure black, and the object 210 is a picture frame. However in fig. 3, 210 is pure black background, and 220 is a picture frame. Please amend appropriately for paragraph [0022] and [0023].
Appropriate correction is required.

Claim Objections
Claim 1, 6 and 8 are objected to because of the following informalities:
Claim 1 and 8 recite “a color which the background has makes a display system of the AR glasses not display the background”, this limitation is not clear and need to be further explained.
Claim 6 should end with a period.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kaine U.S. Patent Application 20190027113 in view of Mak U.S. Patent Application 20190371279.
Regarding claim 8, Kaine discloses a pair of AR glasses, comprising: 
a display device (display screens 110), configured to display an object image (paragraph [0028]: The display manager 118 decodes image data and has controls for displaying the image data on the screen(s) 110); 
one or more cameras (on-board sensor 206), configured to acquire current environmental information (paragraph [0043]: a camera may capture images of the surrounding area near the user to form an environment in an augmented world); 
a processor (processor); and 
a memory, wherein the memory stores a computer program, and when the computer program is executed by the processor (paragraph [0018]: instructions stored on a machine-readable medium or memory, which may be read and executed by one or more processors), the pair of AR glasses is configured to: 
acquire an object image from another device through a communication connection (paragraph [0050]: At the HMD 202, the antenna 212 may receive the image data from the base 204. The receiver unit 214 on the HMD 202 receives the compressed image data and may provide the data to de-multiplexer 216 when combined with audio data and/or other non-image data for controlling the HMD or display parameters); and 
perform zooming operation on the object image such that a size value of the object is capable of matching (paragraph [0050]: A video decoder 218 then decompresses the image data, and a post-processing unit 220 performs post-processing tasks to display the images. This may include color space conversion (from YUV back to RGB, for example), resolution conversion, other scaling conversions), 
wherein the background has makes a display system of the AR glasses display the modified background (paragraph [0047]: The pre-processing unit 258 may perform demosaicing, de-noising, filtering, color space conversions (such as RGB to YUV), resolution conversions, division into frames, and other pre-processing operations that may be needed for sufficient image processing and compression desired as described herein. Other pre-processing operations may include depth-sensing, depth-processing, and background/foreground segmentation).
Kaine discloses all the features with respect to claim 8 as outlined above. However, Kaine fails to disclose the object image comprising an object and a background, zooming the object image such that a size value of the object is capable of matching a current environment, a color which the background has makes a display system of the AR glasses not display the background. 
Mak discloses cameras configured to acquire current environmental information (paragraph [0039]: an augmented reality (AR) display system includes a head-mounted system includes one or more sensors, and one or more cameras comprising outward facing cameras);
zooming the object image such that a size value of the object is capable of matching a current environment (paragraph [0272]: a dimension or area attribute of the content is temporarily replaced or adjusted to be a function of the user device's field of view (e.g., a dimension attribute is scaled up or down such that an axis of the content matches, is a multiple, or is a fraction of an axis of the user device's field of view));
the object image comprising an object and a background, a color which the background has makes a display system of the AR glasses not display the background (paragraph [0126]: the system may change a background of the one or more surfaces on which the content element is displayed to create the necessary contrast for readability; paragraph [0130]: responsive to a user input, a Javascript API may adjust a background color of content, and various associated features, such as text color of the content or color schemes of other content in the user's field of view may then adjust accordingly).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Kaine’s to adjust background color as taught by Mak, to improve displaying content in a spatial 3D environment.

Claim 1 recites the functions of the apparatus recited in claim 8 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 8 applies to the method steps of claim 1.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kaine U.S. Patent Application 20190027113 in view of Mak U.S. Patent Application 20190371279, and further in view of Pathre U.S. Patent Application 20140176530.
Regarding claim 2, Kaine as modified by Mak discloses performing the zooming operation on the object image, such that the size value of the object is capable of matching the current environment (Mak's paragraph [0272]: a dimension or area attribute of the content is temporarily replaced or adjusted to be a function of the user device's field of view (e.g., a dimension attribute is scaled up or down such that an axis of the content matches, is a multiple, or is a fraction of an axis of the user device's field of view)). However, Kaine as modified by Mak fails to disclose performing the zooming operation on the object image according to a control instruction of a user.
Pathre discloses performing the zooming operation on the object image according to a control instruction of a user (paragraph [0021]: The 3D view in the client device 108 is then adjusted 212 based on additional user input, by virtual rotations and translations, the display of the virtual model to a desired viewpoint in terms of zoom and orientation, so as to approximately match the 3D view to the superimposed camera image).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Kaine and Mak’s to zoom based on user input as taught by Pathre, to do measurement easily and accurately.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kaine U.S. Patent Application 20190027113 in view of Mak U.S. Patent Application 20190371279, in view of Maestas U.S. Patent 11055531, and further in view of Nakamura U.S. Patent Application 20190383906.
Regarding claim 3, Kaine as modified by Mak discloses calculating a size relationship between a display device of the AR glasses and the current environment, specific steps comprising: acquiring a camera FOV environment through one or more cameras of the AR glasses; mapping a field-of-view range of the display device of the AR glasses into the camera FOV environment to acquire a display device FOV environment (Mak’s paragraph [0269]: A change in environment may be a change in depth sensor data… change in headpose data (the IMU produces motion changes in excess of a threshold for the current environment, or cameras on the head-mounted system begin to capture new objects in their field of view)… the change of environment initiates a new compositing process 140 to find new surfaces for content elements previously matched and/or currently rendering and displaying). However, Kaine as modified by Mak fails to disclose performing size measurement on the display device FOV environment by using an SLAM algorithm; and calculating a size value of the field-of-view environment represented by each pixel of the display device according to a size acquired by measurement.
Maestas discloses performing size measurement on the display device FOV environment by using an SLAM algorithm (col. 7 line 10-12: Some implementations of SLAM can be used to help determine distances between objects, or dimensions of objects, within an image; col. 9 line 25-28: the system can automatically detect distances within an image (for example, using SLAM algorithms), the system can automatically measure the absolute size (for example, area) of damaged regions);
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Kaine and Mak’s to use SLAM algorithm as taught by Maestas, to measure size, distance and determine structure efficiently.
Kaine as modified by Mak and Maestas discloses all the features with respect to claim 3 as outlined above. However, Kaine as modified by Mak and Maestas fails to disclose calculating a size value of the field-of-view environment represented by each pixel of the display device according to a size acquired by measurement.
Nakamura discloses calculating a size value of the field-of-view environment represented by each pixel of the display device according to a size acquired by measurement (paragraph [0034]: the distance-measuring apparatus 10 according to the present embodiment includes, as illustrated in FIG. 1, a precision calculation section 26 that calculates the precision of the distance for each pixel).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Kaine, Mak and Maestas’ to calculate pixel size value as taught by Nakamura, to measure a distance to an object and output precision information.

Allowable Subject Matter

Claim 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4 is about a monocular vision measurement algorithm, a binocular vision measurement algorithm and a structured light vision measurement algorithm.
Kaine 20190027113, Mak 20190371279, Maestas U.S. Patent 11055531, and Nakamura 20190383906 combined cannot teach these features perfectly. These limitations when read in light of the rest of the limitations in the claim and the claims to which it depends make the claim allowable subject matter.

Claim 5 is about calculating an object size value of one or more dimensions of the object relative to the display device FOV environment according to the number of pixels occupied by the one or more dimensions of the object on the display device; and displaying the size value of the object in one or more dimensions on the display device.
Kaine 20190027113, Mak 20190371279, Maestas U.S. Patent 11055531, and Nakamura 20190383906 combined cannot teach these features perfectly. These limitations when read in light of the rest of the limitations in the claim and the claims to which it depends make the claim allowable subject matter.

Claim 6 is about acquiring an actual size value of the object in one or more dimensions through a communication connection; and performing the zooming operation on the image according to the actual size value such that the actual size value of the object matches the current environment.
Kaine 20190027113, Mak 20190371279, Maestas U.S. Patent 11055531, and Nakamura 20190383906 combined cannot teach these features perfectly. These limitations when read in light of the rest of the limitations in the claim and the claims to which it depends make the claim allowable subject matter.

Claim 7 is about acquiring a display position of the object in a display system of the AR glasses; calculating the number of pixels which the object occupies in one or more dimensions of the display position; calculating an estimated size value of the object at the display position according to the size value represented by each pixel; and performing zooming on the object image on the basis of a ratio of the actual size value to the estimated size value.
Kaine 20190027113, Mak 20190371279, Maestas U.S. Patent 11055531, and Nakamura 20190383906 combined cannot teach these features perfectly. These limitations when read in light of the rest of the limitations in the claim and the claims to which it depends make the claim allowable subject matter.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616